DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on March 11th, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Wirebond damage detector including a detection bond pad over a first and a second connected structures.
Claim Objections
Claims 1, 2, 9, 10, and 15-19 are objected to because of the following informalities:  
In claim 1, line 3, “a lower, upper and a top metal layer” should be amended to --a lower metal layer, an upper metal layer, and a top metal layer-- to improve clarity.
In claim 1, line 7, “a first and a second connected structure” should be amended to --a first and a second connected structures--.
Claim 2 recites the limitation "the topmost metal layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, line 3, “loops” should be amended to --the nested loops--.
In claim 10, line 4, “lower, upper and a top metal layer” should be amended to --lower metal layer, an upper metal layer, and a top metal layer-- to improve clarity.
In claim 10, line 14, “a first and a second end” should be amended to --a first and a second ends--.
In claim 15, line 4, “the first, the second, and the third test pad” should be amended to --the first, the second, and the third test pads--.
In claim 16, line 9, “a first and a second connected structure” should be amended to --a first and a second connected structures--.
In claim 16, lines 10-11, “top t segments” should be amended to --top segments--.
In claim 16, line 18, “a first and a second end of the second structure” should be amended to --a first and a second ends of the second connected structure--.
In claim 16, line 19, “a second and a third test pad” should be amended to --a second and a third test pads--.
In claim 16, line 21, “first, second, third and fourth of the leads” should be amended to --a first, a second, a third, and a fourth of the leads--.
In claim 17, line 2, “lower and the upper metal layer” should be amended to --lower and the upper metal layers--.
Claim 18 recites the limitation "the topmost metal layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 19, “the first and the second connected structure” should be amended to --the first and the second connected structures--.
Appropriate correction is required.
          Allowable Subject Matter
Claims 1-21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance, 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, the closest prior art of record, 
Chen et al. (U.S. Pub. 2020/0075435) discloses an integrated circuit (IC) 100 (see paragraph [0021] and figs. 1-4), comprising a semiconductor substrate 11 including circuitry configured for a function including a multi-layer metal stack comprising a lower, upper and a top metal layer 212, 213 (see paragraph [0034] and figs. 1-4), wherein the top metal layer includes a plurality of bond pads connected to nodes in the circuitry and a detection bond pad 31, 32 (see paragraph [0028] and fig. 4); a wirebond damage detector 21 on the IC, including: the detection bond pad over a first and a second connected structure (see paragraph [0034] and figs. 1-4); the first connected structure comprising a plurality of spaced apart top segments 214 comprising the upper metal layer coupled to a plurality of spaced apart bottom segments comprising the lower metal layer (see paragraph [0035] and figs. 1-4).
Tottori (U.S. Patent 6,265,778) discloses a multi-level interconnection structure (see col. 6, lines 44-65 and fig. 4).
Summerfelt et al. (U.S. Pub. 2009/0321889) discloses an integrated circuit, including, inter-alia, a multi-layer metal stack, test pads, and a scribe seal region of the integrated circuit (see paragraph [0012] and figs. 1-4).
However, the Chen, Tottori, Sumerfelt, as a whole taken alone or in combination does not teach or suggest “where the detection bond pad is coupled to one end of the first connected structure, and at least one metal trace is coupled to a second end of the first connected structure extending beyond the detection bond pad to a first test pad, and the second connected structure comprising a plurality of spaced apart top segments comprising the upper metal layer connected to a plurality of spaced apart bottom segments comprising the lower metal layer, and metal traces coupled to a first and a second end of the second connected structure each extending beyond the detection bond pad to a second test pad and a third test pad”, as recited in independent claim 1, “where the detection bond pad is coupled to one end of the first connected structure, and at least one metal trace is coupled to a second end of the first connected structure extending beyond the detection bond pad to a first test pad, and the second connected structure comprising a plurality of spaced apart top segments comprising the upper metal layer connected to a plurality of spaced apart bottom segments comprising the lower metal layer, and metal traces coupled to a first and a second end of the second connected structure each extending beyond the detection bond pad to a second test pad and a third test pad; applying a downward force to the detection bond pad; applying a voltage bias across at least one of the first connected structure and across the second connected structure, or between the first connected structure and the second connected structure, and performing an electrical measurement while the applying of the voltage bias”, as recited in independent claim 10, and “where the detection bond pad is coupled to one end of the first connected structure, and at least one metal trace coupled to a second end of the first connected structure extending beyond the detection bond pad to a first test pad, and the second connected structure adjacent to the first connected structure comprising a plurality of spaced apart top segments comprising the upper metal layer connected to a plurality of spaced apart bottom segments comprising the lower metal layer, and metal traces coupled to a first and a second end of the second structure each extending beyond the detection bond pad to a second and a third test pad, and bondwires between the detection bond pad, the first test pad, the second test pad, and the third test pad and first, second, third and fourth of the leads or the lead terminals, and other bondwires between the bond pads and others of leads or the lead terminals”, as recited in independent claim 16.
Claims 2-9, 11-15, and 17-21 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Conclusion
This application is in condition for allowance except for the above formal matters as specified in paragraphs No. 3 and 4 above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Werhane et al.		U.S. Patent 10,330,726	Jun. 25, 2019.
Mo et al.			U.S. Pub. 2013/0140565	Jun. 6, 2013.
Large et al.			U.S. Patent 8,330,159	Dec. 11, 2012.
Jimi				U.S. Patent 7,394,270	Jul. 1, 2008.
Kim et al.			U.S. Pub. 2007/0018340	Jan. 25, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892